Citation Nr: 0730484	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected thoracolumbar strain with degenerative disc 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected left knee chondromalacia patella, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for right knee 
chondromalacia patella.

4. Entitlement to an initial compensable rating for service-
connected left hand injuries to the fingers and palm.

5.  Entitlement to an initial compensable rating for service-
connected depression.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran and L.W. testified before the undersigned 
Veterans Law Judge at a travel board hearing in May 2007.  
L.W. is the veteran's wife.  The Board has reviewed a 
transcript of this hearing, which has been made part of the 
claims file. 

At the veteran's travel board hearing, he withdrew issues of 
entitlement to a higher rating for a shoulder condition and 
entitlement to service connection for a jaw condition and 
attention deficit disorder.  These issues are no longer 
before the Board.

The issues of entitlement to service connection for right 
knee chondromalacia patella, hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that forward flexion 
of the thoracolumbar spine was from zero to 82 degrees and 
combined range of motion was 208 degrees.

3.  The competent medical evidence shows that the veteran's 
left knee disability is characterized by slight valgus 
angulation measured at 2 degrees, a 0.5 centimeter anterior 
shift on drawer testing, negative Lachman's test, zero 
degrees of ligamentous laxity on varus and valgus maneuvers 
at 30 degrees of flexion, a slight rocking of the joint of 2 
degrees varus and 2 degrees valgus motion demonstrated at 
zero degrees of flexion, and midline joint pain on the left 
without a detectible click on McMurray's testing.

4.  The competent medical evidence demonstrates that the 
veteran's service-connected left hand injuries to the fingers 
and palm are characterized by a 1 centimeter scar on the left 
thumb 

5.  The veteran has full extension of all digits of the left 
hand and full flexion such that the fingertips of each digit 
touched the mid palmar crease.  

6.  The competent medical evidence does not show that the 
veteran's service-connected depression results in any 
negative effects in the veteran's psychosocial level of 
functioning or that he has any current symptoms affecting his 
level of occupational functioning.  The veteran does not need 
medication or other treatment for this condition and his GAF 
score is 68. 

7.  The competent medical evidence on file does not include a 
diagnosis of chronic sinusitis.

8.  The competent medical evidence does not include a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected thoracolumbar strain with 
degenerative disc disease have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007; 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2007).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected left knee chondromalacia 
patella have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2007).  

3.  The schedular criteria for an initial compensable rating 
for service-connected left hand injuries to the fingers and 
palm have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7805 (2007).  

4.  The schedular criteria for an initial compensable rating 
for service-connected depression have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9434 (2007).  

5. Chronic sinusitis was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  

6.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in May 2004, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also specifically requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and personnel files.  The RO has also 
provided the veteran with VA examinations for the spine, 
knee, hand, depression, and sinusitis claims.  The veteran 
was also provided with an in-person hearing before the 
undersigned Veterans Law Judge.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.




II.  Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Thoracolumbar Strain with Degenerative Disc Disease

All disabilities of the thoracolumbar spine are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), unless Diagnostic Code 
5243 (Intervertebral Disc Syndrome) is rated pursuant to the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007), General Rating Formula, Note (6) 
(2007).  Under the General Rating Formula, a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
The normal ranges of motion cited above are the maximum that 
can be used for calculating the combined range of motion.  38 
C.F.R. § 4.71a, Note (2) (2007).  

Under the General Rating Formula, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2007).        

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, intervertebral disc 
syndrome is to be evaluated under either the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (6) (2007).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome (2007).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome, Note (1) (2007).    

At his travel board hearing, the veteran testified that his 
service-connected back disability limited his ability to lift 
more than 25 pounds or walk more than a mile to a mile and a 
half without pain.  The veteran also testified that the back 
disability limited his range of motion.  Regarding the 
intensity of the pain, the veteran estimated that in the 
beginning of the day it was a 3 out of 10, but by the end of 
the day it elevated.  The veteran estimated that his pain got 
to an 8 or 9 out of 10 approximately 5 to 6 times in a month.  

The veteran also claimed an inability to sit in a car for 
much longer than 2 hours.  The veteran also testified to 
seeing a neurosurgeon for his back, but that he had had no 
surgery.  The veteran also claimed that his back had 
progressively gotten worse since originally rated in December 
2004. 

The veteran's wife, L.W., testified that the veteran often 
had to sit in an easy chair or lie down because of his pain.  
L.W. also testified that she often had to wait for him when 
they were walking because he had to stop due to his pain.

The medical evidence relevant to the veteran's thoracolumbar 
spine claim is found in an October 2004 VA examination 
report.  That evidence fails to show that the criteria for a 
20 percent rating under either the General Rating Formula or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes have been met.  

As reported by the examiner in the October 2004 VA 
examination report, forward flexion of the thoracolumbar 
spine was from zero to 82 degrees with a report of "some 
stiffness in the back."  Extension was from zero to 34 
degrees with pain at 34 degrees.  Left lateral flexion was 
from zero to 34 degrees with pain at 34 degrees.  Right 
lateral flexion was from zero to 32 degrees with a denial of 
pain.  Left lateral rotation was zero to 10 degrees with pain 
at 10 degrees.  Pain was reported at the T11-L1 region.  
Right lateral rotation was zero to 16 degrees with pain at 16 
degrees.

The Board will first consider the General Rating Formula.  
The values as reported in the VA examination report do not 
support the grant of a 20 percent rating because forward 
flexion of the thoracolumbar spine was greater than 60 
degrees.  Moreover, combined range of motion was 208 degrees, 
which is in excess of 120 degrees.  

Even considering "pain on use" as required by DeLuca, the 
higher is not warranted.  See DeLuca, 8 Vet. App. at 206 
(1995).  The range of motion values cited by the examiner 
were based on the amount limited by pain and there is no 
basis for finding that repetitive use additionally limited 
range of motion.

The medical evidence also fails to show muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  According to the report, the veteran 
stated that he experienced muscle spasms in the T11 to L1 
region 2-3 times per month.  W.L. did not report any 
objective findings of muscle spasm on examination however.  
The evidence of record is otherwise negative for objective 
findings of muscle spasm.

Regarding antalgic gait, in the VA examination report, W.L. 
specifically noted there was no evidence of antalgia to the 
veteran's gait and that the veteran was able to ambulate 
through the passageway of the hospital.  

W.L.'s description of the veteran's movements at the 
examination also does not indicate guarding.  For example, 
W.L. described the veteran as appearing to be in no acute 
distress and able to raise and lower himself from a chair 
with no evidence of difficulty.  W.L. also noted that 
palpation of the spine and the paravertebral musculature was 
negative for tenderness.  Although W.L. noted the presence of 
what he described as somewhat excessive dorsal kyphosis, the 
medical evidence does not show that this is the result of 
muscle spasm or guarding.  Thus, a higher rating under the 
General Rating Formula is not warranted. 

Next, the Board considers the criteria for intervertebral 
disc syndrome based on incapacitating episodes.  Here the 
evidence does not show that the veteran has suffered from any 
incapacitating episodes due to his intervertebral disc 
syndrome.  The Board has reviewed the VA examination report, 
but finds no evidence of physician prescribed bed rest.  
Moreover, the veteran has not contended, either through 
written statements or at his travel board hearing, that a 
physician has prescribed bed rest.  Thus, evaluation of the 
veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the course of 12 
months would not be to his advantage.  

Finally, the Board has considered separation evaluations for 
neurologic abnormalities.  The VA examination report, 
however, was negative for objective findings of neurologic 
abnormalities.  Moreover, the veteran has not alleged any 
neurological deficits associated with his service-connected 
thoracolumbar strain with degenerative disc disease.  As 
such, a separate rating will not be granted.  



Left Knee Chondromalacia Patella

The veteran's service-connected left knee chondromalacia 
patella is currently rated by analogy to Diagnostic Code 
5299-5257 and evaluated as 10 percent disabling thereunder.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  When an 
unlisted disease is encountered, rating by analogy is 
permitted pursuant to 38 C.F.R. § 4.21 (2007).  In such a 
situation, the veteran is rated under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Diagnostic Code 5257 is used to rate recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  Under that code, a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
lateral instability.  Id.  

At his travel board hearing the veteran testified that his 
left knee should be rated higher than 10 percent because some 
days, he was unable to walk on it or put any pressure on it.  
The veteran claimed that he experienced locking and that his 
knee sometimes popped.  The veteran also reported that his 
knee had given out on him while going down stairs but that 
most days, he experienced no difficulty with stairs.  The 
veteran rated his knee pain at 3 out of 10, but stated that 
at times it was an 8 or 9.  The veteran estimated that it got 
that severe every other day. 

The veteran also described how his knee disability limited 
his activities.  The veteran stated that he was unable to 
hike, swim, and bicycle like he used to because of his knee.  
The veteran also described difficulty pushing the clutch 
while driving.

The medical evidence in support of this claim consists of a 
VA examination report, dated in October 2004.  In that 
report, W.L. described the veteran's subjective complaints, 
which included experiencing recurrent episodes of pain, 
popping, snapping, and occasional swelling.  For relief, the 
veteran alternated heat and ice therapy.  The veteran also 
reported using a brace once or twice a year.  
  
W.L. reported the following findings from a physical 
examination of the left knee.  While the veteran was standing 
with equal weight on each leg, the left knee had a slight 
valgus angulation measured at 2 degrees.  The veteran was 
able to squat to 60 degrees maximum.  There was no evidence 
of effusion or crepitus to palpation during flexion or 
extension.  Left knee drawer test demonstrated a 0.5 
centimeter anterior shift but Lachman's was negative.  Varus 
and valgus maneuvers at 30 degrees of flexion demonstrated 
zero degrees of ligamentous laxity but at zero degrees of 
flexion demonstrated a slight rocking of the joint of 2 
degrees varus and 2 degrees valgus motion.  During McMurray's 
testing, the veteran complained of midline joint pain on the 
left without a detectible click, but his patellar tendon 
clicks were associated with significant discomfort.  Active 
range of motion of the left knee was from zero to 123 
degrees.  W.L.'s assessment with respect to the left knee was 
chondromalacia patella and residual of medial collateral 
ligament tear of the left knee.

The examination report also included radiologic findings 
reported by Dr. D.S.  Dr. D.S. reported that X-rays of the 
left knee showed a small calcification just medial to the 
knee joint.  This was likely within the medial collateral 
ligament and suggested prior trauma to the left medial 
collateral ligament according to Dr. D.S.  

The Board finds that the criteria for a 20 percent rating 
pursuant to Diagnostic Code 5257 have not been met.  That the 
VA examiner described valgus angulation measured at 2 degrees 
and rocking of the joint of 2 degrees varus and 2 degrees 
valgus motion as "slight" indicates that the impairment 
associated with this disability is not of the severity 
necessary for the 20 percent rating.  Moreover, that drawer 
testing demonstrated a 0.5 centimeter anterior shift but 
Lachman's was negative indicates little if any disability 
associated with instability.  Although the objective evidence 
in the form of x-rays confirms prior ligamentous injury, the 
clinical evidence does not suggest impairment associated with 
instability to be any more than slight.

The Board will also consider other diagnostic codes for 
rating knee disabilities to determine whether the veteran is 
entitled to any one of them.

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  
Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).    

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 2562 (2006).  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable  angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  

Under Diagnostic Code 5258, dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

The Board has considered all of these diagnostic codes in 
light of the medical evidence, but finds that the veteran is 
not entitled to a higher rating of 20 percent for pursuant to 
any one of them. 

Regarding Diagnostic Codes 5260 and 5261, the objective 
medical evidence fails to show that either flexion or 
extension in the left knee was limited to the extent 
necessary for a 20 percent rating.  Instead, the evidence 
shows that at its most severe, flexion was limited to 123 
degrees and that there was no limitation of motion on 
extension.  Even considering the extent to which movement was 
limited by pain or repetitive use, the veteran's range of 
motion was not limited to the extent necessary for a rating 
higher than 10 percent in either knee.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In regard to Diagnostic Codes 5256 and 5262, the evidence 
shows neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under those diagnostic codes are inapplicable.  

In regard to Diagnostic Code 5259, the highest rating under 
that code is 10 percent.  Thus, it would not be to the 
veteran's advantage to be rated under that code.  Regarding 
Diagnostic Code 5258, there is no evidence of dislocated 
semilunar cartilage and this code does not apply.  

Left Hand Injuries to the Fingers and Palm

The veteran's subjective complaints regarding his service-
connected left hand disability, which are found in the VA 
examination report and the transcript of his travel board 
hearing, are that he experiences tightness in the hand.  
According to the VA examination report, the veteran denied 
any significant impact upon functional capability with his 
left hand as a consequence of either of the multiple puncture 
injuries he sustained to it while in service.  

At his travel board hearing, however, the veteran testified 
that when there was pressure on the point where his hand was 
punctured, he will lose range of motion of some of his 
fingers and 2 fingers and his palm would go numb.  The 
veteran also claimed to have lost strength in his hand as a 
result of the in-service injury.  The veteran also testified 
that he had a number of scars on his palm, but was unsure 
which one was the result of the in-service injury.  

The veteran's wife, L.W., testified that she had witnessed 
the veteran's hand in an open claw position.  L.W. testified 
that every morning the veteran had to pump his hands to get 
his fingers to move.  

The veteran's left hand disability is assigned a non-
compensable rating pursuant to Diagnostic Code 7805.  
Diagnostic Code 7805 provides that scars may be rated based 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).  

A scar other than on the head, face, or neck, or that are 
deep or that cause limited motion, warrant a 10 percent 
rating when the area exceeds 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2007).  

Ratings criteria for limitation of motion of individual 
digits are found at Diagnostic Codes 5228, 5229, and 5230.  
Diagnostic Code 5228 provides ratings criteria for limitation 
of motion of the thumb, 5229 for the index and long fingers, 
and 5230 for the ring or little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228, 5229, and 5230 (2007).

According to the VA examination report, the veteran denied 
any functional impairment of his thumb.  Moreover, he did not 
allege any functional impairment to his thumb at his travel 
board hearing.  Diagnostic Code 5230 applies to limitation of 
motion of the ring or little finger, but a compensable rating 
is not available under that code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2007).  Therefore, the Board will 
consider the application of Diagnostic Code 5229 only.  
  
For limitation of motion of the index finger, a 10 percent 
rating is provided for limitation of motion, with a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable rating is provided where there 
is limitation of motion, with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

The competent medical evidence does not support a compensable 
rating for the veteran's service-connected residuals of left 
hand injuries to the fingers and palm under either Diagnostic 
Code 7801 or 5229.  Regarding the scar, in the VA examination 
report, the examiner noted a 1 centimeter scar on the left 
thumb just proximal to the lateral aspect of the nail.  The 
examiner described the scar as thin, barely visible, and well 
healed.  There is no basis for a compensable rating for a 
residual scar under Diagnostic Code 7801.

Turning to limitation of motion, the examiner summarized 
examination findings as follows.  The veteran was able to 
demonstrate a full extension of all digits of the left had 
and full flexion such that the fingertips of each digit 
touched the mild palmar crease.  Metacarpal flexion of the 
index finger was 90 degrees, long finger 86 degrees, ring 
finger 79 degrees, small finger 79 degrees, and thumb 44 
degrees.  Of the proximal interphalangeal (PIP) joint, index 
was 92 degrees, long 92 degrees, ring 92 degrees, small 92 
degrees, and thumb 57 degrees.  The distal interphalangeal 
(DIP) joint flexion at the index was 72 degrees, long 72 
degrees, ring 72 degrees, and small 72 degrees.  Grip 
strength was 5/5 against strong resistance by the examiner.  
The veteran was able to demonstrate a thumb to finger contact 
of index, long, ring, and small fingers and intact rapid 
alternating motion of thumb to fingertips.  Sensory function 
of the left hand was intact.

Based on the values reported by the examiner, the veteran is 
not entitled to a compensable rating based on limitation of 
motion.  Instead, the report shows that the veteran's ranges 
of motion were normal in the left hand.



Depression

The veteran's depression is currently evaluated as 
noncompensable, pursuant to Diagnostic Code 9434.  A 10 
percent rating is prescribed for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

A score of 71-80 reflects symptoms that, if present, are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

The evidence in support the veteran's claim for a higher 
(compensable) rating for depression is found in a transcript 
of his travel board hearing and a VA mental disorders 
examination report, dated in October 2004.  According to the 
hearing transcript, the veteran stated that he was not 
currently receiving treatment for his depression and was not 
currently on any medications for it.  The veteran stated that 
he experienced nightmares, mostly of his active duty time 
spent at Fort Point.  The veteran denied problems sleeping, 
but his wife stated that he thrashed around all night.  The 
veteran admitted to isolating himself at times and staying 
away from social events.  

The veteran's wife, L.W., stated that when the veteran came 
home each day, he would only eat dinner and sit.  Before, 
L.W. said, the veteran used to work in the garage doing wood 
working, but that he had not done that in 3-4 years.  L.W. 
also recalled that when the veteran was on active duty in the 
Coast Guard, he would return home easily angered after he had 
to pick up dead bodies.  L.W. said that now the veteran went 
to bed early and he had gained 25 pounds in the past 3 years.  
L.W. also stated that the veteran had recurring nightmares of 
Fort Point.

In the mental disorders examination report, Dr. R.T. 
discussed the veteran's history and current examination 
findings.  Dr. R.T. noted the veteran's in-service treatment 
for depressive symptoms.  Dr. R.T. also noted the following 
findings on examination.  The veteran had a history of 
suicidal ideation when he was in the Coast Guard, but there 
had been no suicide attempts and no current suicidal intent 
or planning.  Thought processes were clear and communication 
was direct and straightforward.  Speech was within normal 
limits for rate, volume, and emotional tone.  The veteran had 
no history of assaultiveness.  The veteran had full time 
work, maintained responsibilities of self care, had strong 
current social functioning in the family and good 
social/interpersonal relationships.  Based on these, Dr. R.T. 
concluded that the veteran's psychosocial functioning was 
uncompromised at present.

On Axis I Dr. R.T. diagnosed history of depression in 
remission.  On Axis IV, Dr. R.T. noted mild psychosocial 
stressors, including difficult last years in the Coast Guard, 
but that the veteran was now satisfied with work.  Dr. R.T. 
assigned a GAF score of 68.

Regarding the veteran's in-service depression, Dr. R.T. 
stated that that was related to the veteran's marital crisis 
and that the veteran did not attribute this to the Coast 
Guard.  Dr. R.T. explained that his opinion was based on DSM-
IV criteria and the veteran's claims file.

The Board finds that the criteria for a 10 percent rating for 
depression have not been met for several reasons.  First, the 
veteran denied using medications for this condition and there 
is no evidence to the contrary.  Second, although the 
veteran's GAF score of 68 falls within the 61-70 range 
indicating some mild symptoms, the veteran is at the high end 
of this range.  Third, the VA examiner's description of the 
veteran's current psychosocial functioning as 
"uncompromised" indicates that the service-connected 
disability is not resulting in any occupational and social 
impairment in the examiner's opinion.  The VA examiner's 
emphasis on the veteran's period in service as being the only 
symptomatic period provides further evidence that in the 
examiner's opinion the veteran's depression was not currently 
disabling.  Although the veteran testified that he 
experienced nightmares, isolated himself, and no longer 
engaged in hobbies, the competent medical evidence shows that 
the depression is in remission and is not currently disabling 
to a compensable degree.

III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Sinusitis

At his travel board hearing, the veteran stated that he began 
having headaches around December 1982 and January 1983 when 
he was in the Bering Sea.  The veteran claimed that his 
headaches were triggered anytime he was exposed to extreme 
cold.  The veteran stated that he was seen for this condition 
every 2-3 days when he was in the Bering Sea.  The veteran 
also recalled being seen by a civilian doctor for the 
condition when he was still on active duty, but could not 
remember that doctor's name.  The veteran stated that most of 
these incidents were not documented and that they usually 
treated him with heat compression.  The veteran denied 
currently taking medication for the condition, but reported 
taking aspirin and Sudafed when he had attacks.  

The medical evidence in support of this claim includes the 
veteran's service medical records and a VA sinus examination, 
dated in October 2004.  The veteran's service medical records 
included a re-enlistment report of medical history, dated in 
April 1992, in which the veteran reported a history of 
sinusitis.  An examiner at that time noted that the veteran 
experienced "sinusitis when in cold weather."  

The service medical records also included chronological 
records of medical care documenting sinus related complaints.  
In one such note, dated in February 1992, the examiner 
reported that the veteran's complaints consisted of sinus 
pressure and sinus congestion.  The examiner's impression was 
mild sinusitis.  Chronological records of medical care, dated 
in May 1992 and February 1993 noted complaints of sinus 
congestion and diagnoses of upper respiratory infection.

Also among the service medical records was a radiological 
examination report, dated in November 1995, in which Dr. R.F. 
stated that paranasal sinuses x-rays showed nasal congestion, 
but that the examination was otherwise within normal limits.  

In the VA examination report, Dr. K.S. noted the veteran's 
pertinent medical history as reported by him and found in his 
claims file.  Dr. K.S. summarized this history as follows.  
The veteran began having bi-temporal headaches and 
occasionally headaches below the eye in approximately 1982, 
which was 4 years after he entered the Coast Guard.  
Treatment for these headaches consisted of aspirin, Tylenol, 
or decongestants.  The veteran continued to have these 
headaches presently, which occurred as often as several times 
a week.  The duration of these headaches could be less than 
15 minutes, but sometimes lasted longer.  

Dr. K.S. continued that the veteran reported having sinus x-
rays in 1989 and that an abnormality was found.  Dr. K.S. 
stated that in reviewing the service medical records, he was 
unable to find these x-rays or any references to sinusitis.  
X-rays, Dr. K.S. explained, would always be obtained when 
evaluating sinusitis.  Dr. K.S. did note, however, that the 
veteran had a few upper respiratory infections that were 
treated in the usual manner with decongestants.  

Dr. K.S. went on to say that the veteran had never been 
referred to an ear, nose, and throat specialist in the 25 
years that he had had the symptoms.  The medical records also 
failed to show that the veteran had seen any physicians for 
any sinus disease since his discharge 6 years earlier 
according to Dr. K.S.  Dr. K.S. also noted that the veteran 
had not been treated with antibiotics, which was the typical 
treatment for sinusitis.  

On physical examination, Dr. K.S. found the nose to be clear 
with a slight external deformity.  There was no sign of 
infection, swelling, polyps, or purulent drainage.  There was 
no swelling or tenderness over his sinuses, which would be an 
indication of a sinus infection according to Dr. K.S.  

Dr. K.S.' impression was history of some headaches, possible 
mild vasomotor rhinitis making the veteran slightly sensitive 
to weather changes, and no evidence of any chronic sinus 
disease.  Dr. K.S. explained that chronic sinusitis was a 
condition characterized by recurrent infections in the sinus 
and this is not what the veteran had been experiencing.  An 
actual sinus infection does not respond to antibiotics and 
decongestants in a few hours and clear up, which indicated 
that what the veteran had was not related to the sinuses 
according to Dr. K.S.  Had the veteran had chronic and 
frequent recurrent sinus infection for years, he would have 
had x-rays of his sinuses on multiple occasions, according to 
Dr. K.S.  Dr. K.S. concluded that it was much more likely 
than not that the veteran did not have any chronic sinus 
condition and no ear, nose, or throat condition related to 
his Coast Guard service.

Upon reviewing the medical evidence, the Board finds no basis 
for granting service connection for chronic sinusitis.  At 
the outset, the Board notes that Dr. K.S. based his 
conclusion on, among other things, the absence of references 
to sinusitis in the veteran's service medical records and the 
fact that the veteran had not had any x-rays of the sinuses 
taken.  The actual service medical records, however, included 
one reference to sinusitis and one sinus x-ray report.  The 
Board finds, however, that despite these contradictions with 
the medical records, the VA examination report does not 
support a grant of service connection for the following 
reasons.

First, although there was one in-service x-ray report 
referring to sinus x-rays, it was negative for anything other 
than sinus congestion.  Second, Dr. K.S. explained that the 
veteran would have had x-rays of his sinuses on multiple 
occasions; this is not shown by the record, which includes 
only 1 such x-ray during a period covering more than 20 
years.  Third, there is no evidence that the veteran had 
received any treatment for these symptoms since his 
discharge, which Dr. K.S. considered to be relevant. 

Last, and most important, is that Dr. K.S. found no current 
sign of infection on physical examination, and thus made no 
diagnosis of chronic sinusitis.  Absent a current diagnosis 
of a disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The only evidence 
that the veteran currently has chronic sinusitis is his 
veteran's own lay statements.  Lay assertions regarding 
medical matters such as the diagnosis of a disability have no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.

Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD.  First, 
the service medical records fail to show that the veteran 
received treatment for this claimed condition while in 
service.  At his travel board hearing, the veteran claimed 
that a psychologist from the military told him that he was 
showing symptoms of PTSD, but that he had never been 
diagnosed.  This assertion has not been verified however.  
Service medical records include notes of treatment for 
depression in 1994 and 1995, but not PTSD.  

Second, there is no competent medical evidence of a PTSD 
diagnosis.  The only evidence supporting a finding of a 
current diagnosis of PTSD are the veteran's own lay 
statements.  Lay assertions regarding medical matters such as 
the diagnosis of a disability have no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494-95.  In the absence of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Conclusion

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit of the doubt doctrine 
is not applicable, and the claims must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

1.  An initial rating in excess of 10 percent for service-
connected thoracolumbar strain with degenerative disc disease 
is denied.

2.  An initial rating in excess of 10 percent for service-
connected left knee chondromalacia patella, currently 
evaluated as 10 percent disabling, is denied.

3.  An initial compensable rating for left hand injuries to 
the fingers and palm is denied.

4.  An initial compensable rating for depression is denied.

5.  Service connection for chronic sinusitis is denied.

6.  Service connection for PTSD is denied.


REMAND

In the veteran's NOD, dated in February 2005, he asserted 
that his right knee chondromalacia patella resulted from an 
in-service injury he sustained in January 1982.  At the 
veteran's travel board hearing he testified that he believed 
his right knee chondromalacia patella began in service as a 
result of compensating for his left knee condition.

In the October 2004 VA examination report, the physician's 
assistant diagnosed bilateral chondromalacia patellae, but 
failed to provide an opinion as to the etiology of the right 
knee.  Pursuant to section 5103A, the Secretary's duty to 
assist the veteran includes "providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. § 5103A(d)(1) (West 2002).  Here, a medical 
examination with a nexus opinion is necessary to determine 
whether the veteran's left knee chondromalacia was incurred 
in service.  The claims file must be returned to the examiner 
for such an opinion.

At his travel board hearing, the veteran also testified that 
while in service, he was exposed to loud noises from 
grinders, chipping hammers, fog horns, and engines while 
aboard ships.  The veteran also testified that he was a 
certified Boarding Officer, which was a law enforcement 
officer.  As a Boarding Officer, the veteran claimed he was 
exposed to small arms file without hearing protection while 
on the firing range.  The veteran stated that he currently 
suffered from diminished hearing and ringing in the ears as a 
result of this noise exposure.  The veteran's wife also 
testified that the veteran had difficulty hearing.

Here, a medical examination and nexus opinion is necessary to 
determine whether the veteran currently has bilateral hearing 
loss or tinnitus, and whether either one of them was incurred 
in service.  The veteran should be afforded an appropriate 
medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who performed the previous 
knee examination so that the examiner can 
provide an opinion as to whether the 
veteran's right knee chondromalacia 
patella was incurred during his active 
duty service or caused by or aggravated by 
his service-connected left knee 
disability.  The examiner should be asked 
to refer to the January 1982 right knee 
injury in conjunction with his opinion.

2.  The veteran should be afforded an 
appropriate audiological examination to 
ascertain whether he currently suffers 
from hearing loss or tinnitus.  
Specifically, the examiner is requested to 
interpret all graphical data and include 
results of a Maryland CNC controlled 
speech discrimination test.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether any 
hearing loss or tinnitus found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


